UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ZIARE CORWELL,

 

Plaintiff,
Vv.

WESTCHESTER COUNTY; ASSISTANT : ORDER
WARDEN LAFONDA SPAULDING; :
OFFICER ADAMES; OFFICER BELTRAN; : 19 CV 3049 (VB)
OFFICER CARDILLO; OFFICER COZIER;
SERGEANT DAVIS; CORRECTIONAL
OFFICER MELENDEZ; and CORRECTIONAL
OFFICER SCHILLIRO,
Defendants.
X

 

Plaintiff, proceeding pro se and in forma pauperis, brings this civil rights action against
defendants Westchester County, Assistant Warden LaFonda Spaulding, Officer Adames, Officer
Beltran, Officer Cardillo, Officer Cozier, Sergeant Davis, Correctional Officer (“C.O.”) Melendez,
and C.O. Schilliro. (Doc. #2).

On December 2, 2019, defendants moved to dismiss plaintiffs amended complaint, and
mailed to plaintiff, who is proceeding pro se and in forma pauperis, copies of the motion and
supporting documents. (Does. ##23-24).

Plaintiffs opposition to the motion was due December 19, 2019, See Fed. R. Civ. P. 6(d);
Local Civil Rule 6.1(b). Plaintiff failed to oppose the motion by December 19 or seek an extension
of time in which to do so.

On December 27, 2019, the Court sua sponte extended to January 17, 2020, plaintiffs time to
oppose the motion to dismiss. (Doc. #32). The December 27 Order warned plaintiff, in bold and
underlined font, that if plaintiff failed to respond to the motion by January 17, the motion will be
deemed fully submitted and unopposed. (Id.).

To date, plaintiff has failed to file an opposition to the motion or seek an extension of time in
which to do so.

Accordingly, the Court deems the motion fully submitted and unopposed.

 
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not
be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.
Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962),

 

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: January 27, 2020
White Plains, NY
SO ORDERED:

Mut| 2 ——

Vincent L. Briccetti
United States District Judge
